Exhibit 10.1


June 1, 2020
GESCHÄFTSFÜHRER-
DIENSTVERTRAG
MANAGING DIRECTOR
SERVICE CONTRACT
zwischenbetween
LKQ Europe GmbH
Zählerweg 5
6300 Zug
Switzerland


- "Gesellschaft" -- "Company" -vertreten durch die
Gesellschafterversammlung,represented by its shareholders' meeting,undand
Mr. Arnd Franz
Brucknerstraße 34
71032 Böblingen
Germany
- "Geschäftsführer" -- "Managing Director" -wird folgender
Geschäftsführerdienstvertrag geschlossen:The following Managing Director Service
Contract is concluded:
Die Gesellschafterversammlung der Gesellschaft beabsichtigt, Herrn Arnd Franz
zum 1. Juni 2020 (or earlier if agreed upon by Mr. Franz and the Company) zum
Geschäftsführer der Gesellschaft zu bestellen. Auf dieser Grundlage schließen
die Parteien folgenden Geschäftsführerdienstvertrag:
The shareholders' meeting of the Company intends to appoint Mr Arnd Franz as
"managing director" ("Geschäftsführer") of the Company as of June 1, 2020 (or
earlier if agreed upon by Mr. Franz and the Company). On this basis, the Parties
agree on the following Managing Director Service Contract (hereinafter the
"Service Contract"):
1. Aufgabenbereich und Pflichten
1. Position and Scope of Duties
1.1. Herr Franz tritt mit Wirkung zum 01.06.2020 als Chief Executive Officer für
LKQ Europa in die Dienste der Gesellschaft ein. In dieser Funktion ist er als
Geschäftsführer für die Geschäftsführung der Gesellschaft verantwortlich.
1.1 As of June 1, 2020, Mr. Franz shall be employed by the Company as Chief
Executive Officer for LKQ Europe. In such capacity he will be in charge of the
management of the Company as registered managing director ("Geschäftsführer").



1




--------------------------------------------------------------------------------

June 1, 2020

1.2 Die Gesellschafterversammlung behält sich das Recht vor, weitere
Geschäftsführer zu bestellen und/oder dem Geschäftsführer andere oder weitere
Tätigkeiten sowie Verantwortungsbereiche zuzuweisen. Dies schließt das Recht
ein, den Geschäftsführer an einen anderen Ort zu versetzen oder ihm andere
zumutbare Tätigkeiten zuzuweisen. Dies schließt zudem die Pflicht des
Geschäftsführers ein, während der Dauer dieses
Geschäftsführeranstellungsvertrags die Bestellung als Geschäftsführer, Vorstand
oder Aufsichtsratsmitglied in konzernabhängigen Unternehmen oder Beteiligungen
der LKQ Europa-Gruppe durch die dafür zuständigen Organe anzunehmen, sofern dies
auf den Grad der Arbeitsbelastung und die Art der Ausbildung und Tätigkeit des
Geschäftsführers für diesen zumutbar ist.1.2 The shareholders' meeting reserves
the right to appoint additional Managing Directors and/or assign different or
additional responsibilities to the Managing Director and to determine an
allocation of responsibilities. This shall also include the right to require the
Managing Director to work at other locations or to perform other reasonable
duties. In addition, this shall include the obligation of the Managing Director
to accept, during the term of this managing director service agreement, the
appointment by authorized bodies as managing director, management board member
or supervisory board member in group companies or shareholdings of the LKQ
Europe group of companies, provided this is reasonable in light of the workload
and the type of professional education and work of the Managing Director.1.3 Der
Geschäftsführer wird seine Pflichten mit der Sorgfalt eines ordentlichen
Kaufmanns nach Maßgabe der Gesetze, der Bestimmungen dieses Dienstvertrages, des
Gesellschaftsvertrages, der allgemeinen Richtlinien und besonderen Anweisungen
der Gesellschafterversammlung sowie der jeweils geltenden Geschäftsordnung für
die Geschäftsleitung erfüllen.1.3 The Managing Director shall perform his duties
as Managing Director by observing the diligence of a prudent businessman in
accordance with the law, the provisions of this Service Contract, the Company's
Articles of Association, the general directives and specific instructions given
by the shareholders’ meeting, as well as the Standing Orders for the Management
as amended from time to time.1.4 Der Geschäftsführer berichtet an den
Präsidenten und Chief Executive Of-ficer der LKQ Corporation. Der
Geschäftsführer stimmt sich mit dem Präsidenten und Chief Executive Officer der
LKQ Corporation zu allen Fragen, die über den normalen Geschäftsbetrieb
hinausgehen, ab. Im Zweifelsfall hat er schriftliche Weisungen
einzuholen.1.4 The Managing Director shall report to the President and Chief
Executive Officer of LKQ Corporation. The Managing Director shall consult the
President and Chief Executive Officer of LKQ Corporation on any issue that is
beyond the ordinary operation of business. In case of doubt, he shall request
directions in writing..1.5 Die Arbeitszeit des Geschäftsführers richtet sich
nach den geschäftlichen Erfordernissen. Der Geschäftsführer ist überdies bereit,
entsprechend den geschäftlichen Erfordernissen Dienstreisen innerhalb und
außerhalb der Schweiz und Europa vorzunehmen.1.5 The Managing Director shall
work whatever hours are required to properly perform his duties. Furthermore,
the Managing Director is prepared to undertake business trips within and outside
of Switzerland and Europe as business requires.1.6 Die Gesellschaft stellt dem
Geschäftsführer im Raum Zugt einen Büroarbeitsplatz nebst Assistenz zur
Verfügung.1.6 The Company shall provide the Managing Director in or around Zug
with office space and assistance.2. Nebentätigkeiten, Wettbewerbsverbot2. Other
Activities, Non-Compete Covenant



2




--------------------------------------------------------------------------------

June 1, 2020
2.1 Der Geschäftsführer verpflichtet sich, seine ganze Arbeitszeit und
Arbeitskraft der Gesellschaft zu widmen. Dem Geschäftsführer ist während der
Dauer dieses Vertrages jede entgeltliche oder unentgeltliche Nebentätigkeit für
sich oder Dritte untersagt, es sei denn, es liegt eine ausdrückliche
schriftliche Zustimmung oder eine Anweisung der Gesellschafterversammlung vor.
Der Geschäftsführer erhält hiermit die Zustimmung zukünftig weiterhin als
Vorsitzender / Mitglied des Beirats der J.W. Froehlich Maschinenfabrik GmbH
sowie als Gesellschafter und Aufsichtsratsmitglied der Franz Propriedades Lda.
und der Quinta do Cabo Guesthouse Lda. tätig zu sein.
2.1 The Managing Director shall devote his full working time and ability to the
business of the Company. For the duration of this Service Contract, any other
activity, be it with or without remuneration, is subject to the explicit prior
written consent or an instruction of the shareholders' meeting. The Managing
Director is granted permission to continue to act as chairman/member of the
board of directors of J.W. Froehlich Maschinenfabrik GmbH as well as shareholder
and non-executive director of Franz Propriedades Lda. and Quinta do Cabo
Guesthouse Lda.2.2 Wettbewerbsverbot: Der Geschäftsführer verpflichtet sich, für
die Dauer dieses Vertrags ohne vorherige schriftliche Zustimmung der
Gesellschafterversammlung in keiner Weise für ein direktes oder indirektes
Konkurrenzunternehmen der Gesellschaft oder eines mit der Gesellschaft
verbundenen Unternehmens tätig zu werden oder sich mittelbar oder unmittelbar an
einem solchen zu beteiligen sowie Geschäfte für eigene oder fremde Rechnung auf
dem Arbeitsgebiet der Gesellschaft zu machen.2.2 Non-compete covenant: Without
prior written approval of the shareholders' meeting, the Managing Director shall
not, for the duration of this Contract, act for or directly or indirectly
participate in a company that is directly or indirectly competing with the
Company or an affiliate of the Company; neither shall the Managing Director
perform any business activities on its own or a third party's behalf in the
Company's field of activity.
Das Wettbewerbsverbot gilt nicht für Beteiligungen an Unternehmen von bis zu 5%
in Gestalt von Wertpapieren, die an Börsen gehandelt und die zum Zwecke der
Kapitalanlage erworben werden.
The non-compete covenant shall not exclude shareholdings in companies of up to
5% in the form of stock that is traded at a stock exchange and acquired as
capital investment.
Für jeden Fall des Verstoßes gegen das Wettbewerbsverbot zahlt der
Geschäftsführer der Gesellschaft eine Vertragsstrafe in Höhe eines 1/12 des
Jahresgrundgehalts. Die Vertragsstrafe tritt neben die übrigen Ansprüche der
Gesellschaft aus der Wettbewerbsvereinbarung. Bei einen andauernden
Wettbewerbsverstoß (z.B. in Form der Eingehung eines Dienst- oder
Anstellungsverhältnisses) (sog. "Dauerverstoß") gilt die Tätigkeit während eines
Monats als jeweils selbständiger Verstoß i.S.v. Satz 1.
For each case of a violation of the non-compete covenant the Managing Director
shall pay to the Company a contractual penalty of 1/12 of the annual base
salary. The contractual penalty shall be in addition to other rights and claims
the Company has in conjunction with the non-compete agreement. In case of an
ongoing violation of the non-compete covenant (e.g., by entering into a service
or employment relationship) (so-called "Continuing Violation") the activity
during each month shall be considered a separate violation in accordance with
sentence 1 above.3. Zustimmungsbedürftige Geschäfte3. Transactions Subject to
Consent



3




--------------------------------------------------------------------------------

June 1, 2020

3.1 Der Geschäftsführer ist zur Vornahme aller Rechtsgeschäfte und
Rechtshandlungen berechtigt, die im Rahmen der gewöhnlichen Tätigkeit der
Gesellschaft erforderlich sind.3.1 The Managing Director shall have signing
authority for all business transactions necessary in the Company’s ordinary
course of business.3.2 Für alle Geschäfte, die über die gewöhnliche Tätigkeit
hinausgehen, bedarf der Geschäftsführer der schriftlichen Zustimmung der
Gesellschafterversammlung. Die Bestimmungen der Geschäftsordnung der
Gesellschaft finden Anwendung auf diesen Dienstvertrag. Zustimmungsbedürftig
sind insbesondere:3.2 For all business transactions beyond the ordinary
business, the Managing Director shall obtain the prior written approval of the
quotaholders' meeting. The provisions of the Company’s internal rules apply to
this Service Contract. The following provisions represent transactions which
require prior quotaholder approval in any event:
(a) alle Verfügungen über Grundstücke, Rechte an einem Grundstück oder Rechte an
einem Grundstücksrecht, die Verpflichtung zur Vornahme derartiger Verfügungen;
(a) all transactions related to real estate, rights related to real estate and
transactions creating an obligation concerning real estate;
(b) die Veräußerung des Unternehmens im Ganzen oder die Veräußerung und Aufgabe
von Betrieben;
(b) the sale of the assets of the Company as a whole or the sale or closure of
businesses.
(c) der Erwerb anderer Unternehmen, der Erwerb, die Änderung oder Kündigung von
– auch stillen – Beteiligungen einschließlich des Erwerbs von Geschäftsanteilen
der Gesellschaft sowie der Abtretung eigener Geschäftsanteile der Gesellschaft;
ferner die Stimmabgabe in Beteiligungsgesellschaften;
(c) the acquisition of other businesses, the acquisition or alteration of
shareholding (including dormant equity holding) including the acquisition of
shares in the Company, the transaction of shares in the Company. The exercise of
voting rights in other group companies.
(d) der Abschluss, die Änderung und die Kündigung von Verträgen über
Organschaften, Poolungen und Kooperationen;
(d) the execution, alteration and termination of agreements related to
affiliation pooling agreements and cooperations with other group companies.
(e) der Abschluss, die Änderung und die Kündigung von Lizenzverträgen;
(e) the execution, alteration or termination of licensing agreements.



4




--------------------------------------------------------------------------------

June 1, 2020
(f) Anschaffungen und Investitionen, wenn die Anschaffungs- oder
Herstellungskosten CHF 250.000 im Einzelfall, falls nicht budgetiert, und CHF
500.000 im Einzelfall, falls budgetiert, übersteigen;
(f) purchases and investments if the investment or production costs exceed
CHF 250,000 per case if unbudgeted or CHF 500,000 per case if budgeted.
(g) die wesentliche Änderung der hergebrachten Art der Verwaltung, der
Organisation, der Produktion oder des Vertriebs, ferner die Einstellung oder
wesentliche Einschränkungen betriebener Geschäftszweige und die Aufnahme neuer
Geschäftszweige;
(g) the significant change of the administration, organization, production and
sales distribution. The stopping or significant reduction of parts of the
Company’s business fields or the start of new business fields.
(h) die Erteilung von Schenkungsversprechen sowie die Hingabe nicht
marktüblicher Geschenke;
(h) giving presents or making commitments to give presents outside the market
practice.
(i) Vereinbarungen mit nahen Angehörigen von Gesellschaftern oder
Geschäftsführern und mit Gesellschaften, an denen die Gesellschafter oder
Geschäftsführer oder ihre Angehörigen nicht nur unwesentlich beteiligt sind.
(i) transactions with close relatives of shareholders or managing directors or
with companies in which the Company, its shareholders or managing directors or
their close relatives have a business interest which is not minor in nature.
4. Vergütung4. Remuneration4.1 Der Geschäftsführer erhält ein jährliches
Grundgehalt in Höhe von CHF 600.000,00 brutto. Das Grundgehalt wird dem
Geschäftsführer in zwölf gleichen Anteilen jeweils rückwirkend am Monatsende
nach Einbehalt von Steuern und Sozialversicherungsbeiträgen ausgezahlt.4.1 The
Managing Director shall be entitled to an annual gross base salary in the amount
of CHF 600,000.00 The base salary shall be paid to the Managing Director in
twelve equal installments in arrears at the end of each calendar month after
deduction of taxes and social security contributions.4.2 Mit Zahlung der
vorstehenden Grundvergütung ist die gesamte Tätigkeit des Geschäftsführers für
die Gesellschaft und alle Konzerngesellschaften abgegolten. Ein Anspruch auf
zusätzliche Vergütung für Mehr-, Samstags-, Sonntags- oder Feiertagsarbeit
besteht nicht.4.2 Upon payment of the above-mentioned base salary, all
activities performed by the Managing Director under this Service Contract shall
be compensated. This also applies to activities for the benefit of other
companies of the group. There are no further entitlements to compensation for
overtime, work on Saturdays, Sundays, public holidays or at night.



5




--------------------------------------------------------------------------------

June 1, 2020
4.3 Ab 2020 hat der Geschäftsführer Anspruch auf einen Bonus in Höhe von 30% bei
Erreichung des Schwellenwerts, 60% bei voller Zielerreichung und maximal 120%.
Der auf Grundlage des Bonusprogramms zu errechnende Bonusbetrag entspricht dabei
dem betreffenden Prozentsatz des gewichteten Durchschnitts des dem
Geschäftsführer für das jeweilige Bonusjahr gezahlten Bruttogrundgehalts. Der
Bonusplan des Geschäftsführers sowie die darin enthaltenen Leistungsvorgaben und
Ziele basieren auf der konsolidierten Ertragslage von LKQ Europa 80%(bewertet
nach Maßgabe von US GAAP und für außergewöhnliche Ereignisse angepasst nach
billigem Ermessen des Gesellschafters) und 20% basierend auf den
Leistungsvorgaben und Zielen von LKQ Corporation und sollen dem Geschäftsführer
innerhalb des ersten Quartals des Bonusjahres mitgeteilt werden.
4.3 Beginning in 2020, the Managing Director shall be eligible for an annual
bonus of 30% at threshold, 60% at target and 120% at maximum. Awards under the
bonus program shall be calculated as a percentage of the weighted average of the
Managing Director's base salary for the respective bonus year. The Managing
Director's bonus plan and the performance measures and targets included in such
plan shall be based on the consolidated financial performance of LKQ Europe 80%
(as measured using US GAAP and as adjusted for unusual items as determined
reasonably by the shareholder) and 20% based on the performance of LKQ
Corporation and shall be communicated to the Managing Director in the first
quarter of the respective bonus year.
4.4 Die Gesellschaft behält sich vor, die Bonusregeln, insbesondere die Ziele
aus betrieblichen oder wirtschaftlichen Gründen oder aufgrund der Leistung des
Geschäftsführers zu ändern, es sei denn, eine solche Änderung ist dem
Geschäftsführer unzumutbar. Als wirtschaftliche oder betriebliche Gründe gelten
insbesondere die wirtschaftliche Entwicklung und Lage der Gesellschaft und von
LKQ Europa sowie die Änderung oder Neueinführung von Produktlinien bzw. deren
Preisgestaltung oder der Vertriebsgebiete oder Änderungen der
gesellschaftsrechtlichen bzw. Gruppenstruktur von LKQ Europe aufgrund von
Fusionen und Übernahmen, Akquisitionen, Veräußerungen oder
gesellschaftsrechtlichen Reorganisationen.4.4 The Company reserves the right to
amend the bonus rules, in particular the targets, for economic or business
reasons, or based on the performance of the Managing Director, unless such an
amendment cannot be reasonably expected of the Managing Director. Economic or
business reasons are, in particular, the economic development and circumstances
of the Company and LKQ Europe as well as the modification of existing product
lines or the introduction of new product lines or their pricing or of the sales
territories or changes to the corporate / group structure of LKQ Europe due to
mergers and acquisitions, divestitures or corporate reorganizations.
Hierbei wird eine Änderung der Bonusregeln nicht zu einer Reduzierung der in den
letzten drei Jahren auf Grundlage des vorliegenden Vertrages durchschnittlich
bezogenen Gesamtvergütung des Geschäftsführers um mehr als 5% führen.
An amendment of the bonus rules will not result in a reduction of the average
total remuneration received by the Managing Director in the last three years
based on this Agreement by more than 5%.
5. Krankenversicherung und Unfallversicherung, betriebliche
Altersversorgung5. Medical Insurance and Accident Insurance, Company Pension



6




--------------------------------------------------------------------------------

June 1, 2020

5.1 Die Gesellschaft trägt die Hälfte der gesetzlich abzuführenden
Sozialversicherungsbeiträge einschließlich der Beiträge für Arbeitslosen-,
Kranken- und Pflegeversicherung. Sofern der Geschäftsführer eine private
Krankenversicherung anstelle der gesetzlichen Krankenversicherung wählt, trägt
die Gesellschaft die Hälfte der Beiträge bis zur Höhe dessen, was die
Gesellschaft als ihren Anteil zur gesetzlichen Krankenversicherung des
Geschäftsführers tragen müsste.5.1 In addition, the Company shall pay half of
the mandatory social security contributions, including contributions to state
unemployment insurance, health insurance and nursing care insurance. In case the
Managing Director opts for a private health insurance instead of the statutory
health insurance, the Company will bear half of the contributions to the
Managing Director’s private health insurance up to a maximum of the amount which
it would have to pay for the statutory health insurance.5.2 Die Gesellschaft
wird zu Gunsten des Geschäftsführers eine Unfallversicherung abschließen und
während der Vertragslaufzeit die Versicherungsprämien zahlen. Die Deckungssummen
betragen CHF 750.000 bei Invalidität und CHF 1.000.000 bei Tod. Im Todesfall
erfolgt die Auszahlung an die Erben des Geschäftsführers. Der Geschäftsführer
verpflichtet sich, an erforderlichen medizinischen Untersuchungen teilzunehmen
und solche Angaben zu machen, die erforderlich sind, damit die Gesellschaft den
Versicherungsschutz zu angemessenen Kosten erhalten kann.5.2 The Company shall
provide accident insurance cover for benefit of the Managing Director and shall
pay the insurance premium during the contract period. The amount insured shall
be CHF 750,000 in case of incapacity to work and CHF 1,000,000 in the case of
death. In case of death, the amount shall be paid to the Managing Director’s
heirs. The Managing Director agrees to cooperate with any medical examinations
or other disclosures required for the Company to obtain such insurance at a
reasonable cost.5.3 Die Gesellschaft erteilt dem Geschäftsführer eine Zusage auf
betriebliche Altersversorgung und leistet hierfür einen jährlichen Beitrag in
Höhe von CHF 109.000,00 brutto. Sie soll Alters-, Hinterbliebenen- und
Invaliditätsleistungen umfassen.5.3 The Company shall set up a pension plan for
the Managing Director and pay an annual contribution of CHF 109,000.00 gross
into this pension plan. The plan shall provide for retirement, survivors and
disability benefits.5.4 Der Geschäftsführer wird von der D&O Versicherung der
LKQ Corporation abgedeckt.5.4 The Managing Director will be covered by LKQ
Corporation's D&O insurance.6. Erstattung von Auslagen6. Reimbursement for
ExpensesReisekosten und sonstige notwendige Auslagen, die der Geschäftsführer im
Interesse der Gesellschaft aufwendet, werden dem Geschäftsführer auf Nachweis im
Rahmen der jeweils geltenden Richtlinien der Gesellschaft erstattet.Travel
expenses and other necessary expenses reasonably incurred by the Managing
Director in furtherance of the Company's business shall be reimbursed upon
receipt according to the guidelines of the Company in force from time to
time.7. Dienstwagen7. Company Car7.1 Die Gesellschaft wird dem Geschäftsführer
gemäß ihren jeweils geltenden Richtlinien einen "full size" Dienstwagen zur
geschäftlichen und privaten Nutzung zur Verfügung stellen. Die Gesellschaft
behält sich vor, ein gewährtes Fahrzeug durch ein anderes, gleichwertiges
Fahrzeug zu ersetzen.7.1 The Company shall provide the Managing Director in
accordance with its Company Regulation in force from time to time with a full
size executive company car for business and private use. The Company reserves
the right to substitute any provided car with another car equal in value.



7




--------------------------------------------------------------------------------

June 1, 2020

Der Wert der privaten Nutzung pro Kalendermonat stellt eine zusätzliche
Vergütung dar, die der Geschäftsführer zu versteuern hat und auf dem
Sozialversicherungsbeiträge geschuldet sind.
The value of private use per calendar month is considered additional
compensation to the Managing Director, which will be subject to wage withholding
tax and social security contributions.
Unterhalts- und Betriebskosten des Dienstwagens werden von der Gesellschaft
getragen, wobei der Geschäftsführer die entsprechenden Beträge zu verauslagen
und der Gesellschaft aussagekräftige Belege vorzulegen hat. Von der Übernahme
der Betriebskosten ausgenommen sind die Treibstoffkosten für Urlaubsfahrten.
The costs of maintenance and use of the company car shall be borne by the
Company. The Managing Director shall advance the relevant amounts of money and
present receipts to the Company. Not included in the costs of use borne by the
Company are fuel costs for vacation trips.
7.2 Im Falle der Abberufung des Geschäftsführers sowie im Falle seiner
Freistellung wird er den Dienstwagen ohne Aufforderung an die Gesellschaft
zurückgeben; ein Zurückbehaltungsrecht steht ihm nicht zu. Bei Abberufung des
Geschäftsführers besteht die Rückgabepflicht unabhängig davon, ob zugleich das
Dienstverhältnis endet. Mit der Abberufung oder der Freistellung des
Geschäftsführers endet in jedem Fall das Recht zur Privatnutzung. Dem
Geschäftsführer steht hinsichtlich des Dienstwagens, insbesondere für den
Verlust des geldwerten Vorteils der privaten Nutzung, kein Ersatz- bzw.
Entschädigungsanspruch zu.
7.2 In case of revocation of the appointment as Managing Director, and in the
event of release from his duties, the Managing Director shall return the company
car to the Company without solicitation; he shall have no right of retention. In
case of revocation, he is obliged to return the company car irrespective of
whether the Service Contract ends at the same time. In case of revocation or
release from work, the Managing Director shall lose the entitlement to use the
company car for private purposes in any event. The Managing Director shall have
no entitlement to compensation and no right to a replacement, in particular for
the loss of cash value of the private use regarding the company
car.8. Arbeitsverhinderung8. Inability to Perform Duties8.1 Der Geschäftsführer
ist verpflichtet, der Gesellschaft jede Arbeitsverhinderung, ihre
voraussichtliche Dauer und ihre Gründe unverzüglich anzuzeigen. Dauert eine
Arbeitsunfähigkeit wegen Krankheit länger als drei Kalendertage, hat der
Geschäftsführer eine ärztliche Bescheinigung über das Bestehen der
Arbeitsunfähigkeit sowie deren voraussichtliche Dauer spätestens an dem
darauffolgenden Arbeitstag vorzulegen.8.1 In case the Managing Director shall be
unable to perform his duties under this Service Contract, be it for health or
other reasons, he shall inform the Company immediately. This obligation to
inform also applies to the estimated duration and the reasons for the inability
to perform duties. In case of sickness lasting longer than three calendar days,
the Managing Director is obliged to submit a medical certificate on his
incapacity to work and its prospective duration not later than on the following
working day.8.2 Ist der Geschäftsführer krankheits-bedingt an der Leistung der
nach diesem Dienstvertrag erforderlichen Dienste gehindert, wird die
Gesellschaft für einen Zeitraum von bis zu zwölf Monaten, beginnend mit dem
ersten Tag der Arbeitsverhinderung, sein Grundgehalt und seinen Jahresbonus
fortzahlen, sofern dieser Dienstvertrag nicht früher endet.8.2 If the Managing
Director is prevented from carrying out his duties under this Service Contract
due to illness, he shall continue to be entitled to payment of his base salary
and annual bonus for a period of up to twelve months beginning on the first day
of his inability to work, provided that this Service Contract does not end
earlier.



8




--------------------------------------------------------------------------------

June 1, 2020

9. Urlaub9. Vacation9.1 Der Geschäftsführer hat einen Urlaubsanspruch von 30
Arbeitstagen pro Jahr; Samstage gelten nicht als Arbeitstage.9.1 The Managing
Director shall be entitled to an annual vacation of 30 working days. Saturdays
are not considered working days.9.2 Der Zeitpunkt des Urlaubs ist unter
Berücksichtigung der betrieblichen Notwendigkeiten und der persönlichen Wünsche
des Geschäftsführers in Abstimmung mit der Gesellschafterversammlung und den
weiteren Geschäftsführern, soweit vorhanden, festzulegen.9.2 The time of
vacation shall be determined in agreement with the quotaholders' meeting and the
other managing directors, if any, thereby taking into consideration the
necessities of the Company and the personal wishes of the Managing
Director.9.3 Das Urlaubsjahr beginnt am 1. Januar und endet am 31. Dezember
eines jeden Jahres. Urlaubsansprüche entstehen monatlich anteilig während eines
Kalenderjahres. Dies gilt auch für das Jahr, in dem der Geschäftsführer
ausscheidet. Urlaubsentgelt, das die Gesellschaft für im Jahr des Ausscheidens
genommene, dem Geschäftsführer nicht zustehende Urlaubstage gezahlt hat, hat der
Geschäftsführer zu erstatten.9.3 The vacation year runs from January 1st to
December 31st of each year. Vacation entitlement accrues pro rata month by month
through the calendar year. This also applies to the year in which the Managing
Director Service Agreement terminates. The Managing Director has to reimburse
any vacation pay he received for vacation taken during the year of his leaving
without being entitled to it.9.4 Urlaub, der während eines Kalenderjahres nicht
genommen wird, kann in das darauffolgende Kalenderjahr übertragen werden, wenn
die Gesellschaft dem zustimmt oder wenn der Urlaub im vorhergehenden Jahr nicht
genommen werden konnte, weil geschäftliche Angelegenheiten der Gesellschaft die
Anwesenheit des Geschäftsführers erforderlich machten. Urlaub, der nach dieser
Regel nicht übertragen werden kann, verfällt zum 31. Dezember. Übertragener
Urlaub muss bis zum 31. März des folgenden Kalenderjahres genommen werden,
anderenfalls verfällt er. Der Geschäftsführer hat keinen Anspruch auf Abgeltung
verfallenen Urlaubs, sofern nicht der Urlaub auf ausdrücklichen Wunsch der
Gesellschaft nicht genommen wurde.
9.4 Vacation not taken during the calendar year may only be carried forward to
the next calendar year with the approval of the Company or if they could not be
taken in the preceding year due to the business of the Company requiring the
presence of the Managing Director. Vacation, which cannot be carried forward
according to this rule lapse effective on December 31. Vacation carried forward
must be taken by March 31 of the following calendar year or the vacation
entitlement lapses. The Managing Director shall have no entitlement to payment
in lieu of vacation entitlements, which have lapsed unless the vacation was not
taken due to a specific request of the Company.
10. Geheimhaltung10. Confidentiality



9




--------------------------------------------------------------------------------

June 1, 2020

10.1 Der Geschäftsführer verpflichtet sich, alle ihm anvertrauten oder sonst
bekannt gewordenen geschäftlichen, betrieblichen oder technischen Informationen,
die sich auf die Gesellschaft sowie alle übrigen Konzerngesellschaften beziehen
und vertraulichen Charakter haben, Dritten nicht zu offenbaren und nicht für
seine eigenen Zwecke zu verwenden. Dies gilt insbesondere hinsichtlich der
Einzelheiten der Betriebsorganisation, hinsichtlich der Beziehungen zu Kunden
und Auftraggebern und des technischen Know-how. Diese Verpflichtung gilt sowohl
während der Dauer dieses Dienstverhältnisses als auch nach seiner
Beendigung.10.1 The Managing Director shall not disclose to any third party, or
use for personal gain, any confidential, technical, or other business
information which has been entrusted to him, or which has otherwise become known
to the Managing Director and which relates to the Company or to any other
affiliated company. In particular, any information concerning the organization
of the business may not be disclosed, nor any knowledge of relationships with
clients and customers and the Company’s technical know-how. This obligation
shall not expire upon termination of this Service Contract but shall continue to
remain in force thereafter.
10.2 Geschäftliche Unterlagen aller Art, einschließlich der auf dienstliche
Angelegenheiten und Tätigkeiten sich beziehenden persönlichen Aufzeichnungen,
sind sorgfältig aufzubewahren und dürfen nur zu geschäftlichen Zwecken verwendet
werden. Das Anfertigen von Abschriften oder Auszügen sowie das Kopieren von
Zeichnungen, Kostenberechnungen, Statistiken und anderen Geschäftsunterlagen
sind nur für dienstliche Zwecke zulässig.
10.2 Business records of any kind, including personal notes concerning Company
affairs and activities, shall be carefully kept and used for business purposes
only. No copies or extracts or duplicates of drawings, calculations, statistics
and the like, or any other business records or documents may be made for
purposes other than for the Company’s
business.11. Herausgabepflichten11. Obligation to Return Company Items
11.1 Der Geschäftsführer ist verpflichtet, auf Verlangen der Gesellschaft
jederzeit, im Falle seiner Abberufung sowie im Falle seiner Freistellung ohne
Aufforderung, alle der Gesellschaft oder einer anderen mit der Gesellschaft
verbundenen Gesellschaft zustehenden Gegenstände am Geschäftssitz der
Gesellschaft zu Händen eines anderen Geschäftsführers, soweit vorhanden, oder
jedes anderen Mitarbeiters der Unternehmensgruppe, der von der
Gesellschafterversammlung bestimmt wurde, zurückzugeben, insbesondere:
11.1 In the event the Managing Director is removed and released from his duties,
he shall return all items belonging to the Company or any other affiliated
company at the location of its business offices to the attention of another
Managing Director or of any other employee of the Group which has been
authorized by the quotaholders' meeting, at any time upon request of the Company
and, without solicitation. Items include in particular:das Dienstfahrzeug, in
ordnungsgemäßem Zustand nebst sämtlichen Papieren und Schlüsseln;the company car
in proper condition, including all documents and keys;Kreditkarten;credit
cards;Büroschlüssel;office keys;sämtliche Geschäftsunterlagen und Kopien
hiervon, gleich auf welchem Datenträger;all business documents and copies
thereof, irrespective of the data carrier;Mobiltelefon;cellular phone;Computer
und Zubehör.computer and utilities.



10




--------------------------------------------------------------------------------

June 1, 2020

11.2 Der Geschäftsführer hat kein Zurückbehaltungsrecht an vorgenannten
Gegenständen.11.2 The Managing Director shall have no right of retention to the
above-mentioned items.12. Vertragsdauer und Kündigung12. Term of Contract and
Notice
12.1 Dieser Dienstvertrag ist für eine feste Laufzeit bis zum 31. Dezember 2023
abgeschlossen und kann während dieser Zeit durch die Parteien nicht ordentlich
gekündigt werden. Die Parteien werden spätestens sechs Monate vor Ablauf der
Befristung Verhandlungen über eine 5-jährige Verlängerung des Vertrages
aufnehmen.
12.1 This Service Contract is concluded for an fixed term until December 31,
2023, and during that time cannot be terminated with notice by the parties. Not
later than six months before expiration of the fixed term, the parties shall
enter into discussions about a 5-year extension of the Contract.
12.2 Ungeachtet der Regelung in Ziffer 12.1 endet das Dienstverhältnis, ohne
dass es einer Kündigung bedarf, spätestens mit Ablauf des Monats, in dem der
Geschäftsführer das gesetzliche Rentenalter erreicht oder erstmals eine
Altersrente oder eine unbefristete Rente wegen voller Erwerbsminderung bezieht,
je nachdem, welches Ereignis früher eintritt.12.2 Irrespective of the provision
in Section 12.1, the service relationship shall end without the need to give
notice not later than the expiry of the month during which the Managing Director
reaches the legal retirement age, or the month during which the Managing
Director receives state old age pension or unlimited pension for full reduction
in earning capacity, whichever occurs first.12.3 Im Falle der Abberufung des
Geschäftsführers ist die Gesellschaft berechtigt, den Geschäftsführer durch
einseitige Erklärung für die Restlaufzeit dieses Dienstvertrages von seinen
Dienstpflichten unter Fortzahlung seines Grundgehaltes zu entbinden. Sonstige
Leistungen werden während der Freistellungsphase nicht gewährt. Die Freistellung
erfolgt unter Anrechnung von etwaigen Resturlaubs- und sonstigen
Freistellungsansprüchen. Der Resturlaub wird mit dem auf die Freistellung
folgenden Tag angetreten und zusammenhängend genommen. Danach muss sich der
Geschäftsführer gegenüber seinem Vergütungsanspruch dasjenige anrechnen lassen,
was er durch anderweitigen Einsatz seiner Arbeitskraft verdient oder böswillig
zu verdienen unterlässt. Der Geschäftsführer hat der Gesellschaft im Falle der
Freistellung unaufgefordert mitzuteilen, ob und in welcher Höhe er
Arbeitsentgelt neben der Vergütung erhält, die ihm die Gesellschaft zahlt. Auf
Verlangen sind die Angaben durch Vorlage prüfbarer Unterlagen zu belegen. Nicht
anrechenbar sind Vergütung bzw. Einkünfte, die der Geschäftsführer erzielt durch
die Fortführung von Nebentätigkeiten, denen nach Ziffer 2.1 zugestimmt
wurde.12.3 In case the Managing Director has been revoked as managing director,
the Company is entitled to unilaterally release the Managing Director from his
duty to work for the remaining term of this Service Contract, whilst continuing
to pay his base salary. Other payments shall not be made during the period of
release. Any unused vacation entitlements and other entitlements to paid
time-off shall be deemed to be compensated by such period of release. The unused
vacation shall be taken from the first day after the release on without
interruption. After the vacation, any earnings the Managing Director receives
from other employment and any salary he maliciously refrains from earning, shall
be deducted from his salary. In case of a release from work, the Managing
Director must without being asked, inform the Company of any remuneration he
obtains apart from the salary he receives from the Company. This duty to inform
also includes the amount of the remuneration. If the Company so requires, the
Managing Director has to prove this information by presenting auditable records.
Remuneration and Earnings shall not be deducted if they result from side
activities approved in accordance with Section 2.1.



11




--------------------------------------------------------------------------------

June 1, 2020

12.4 Die Verpflichtung, vor der Aufnahme einer Nebentätigkeit gemäß Ziffer 2
dieses Dienstvertrages die ausdrückliche Zustimmung der
Gesellschafterversammlung einzuholen, sowie die Verpflichtung, das während des
Bestehens dieses Dienstvertrages geltende Wettbewerbsverbot einzuhalten, bleiben
von der Freistellung unberührt.12.4 The obligations to seek explicit prior
written consent from the quotaholders' meeting in accordance with Section 2 of
this Service Contract before taking up any other activity, and to comply with
the non-compete covenant effective during the term of this Service Contract,
remain unaffected during the period of release.12.5 Das Recht beider
Vertragsparteien zur außerordentlichen fristlosen Kündigung des Dienstvertrages
bleibt unberührt.12.5 Each party's right to terminate the Service Contract for
cause without notice of termination in exceptional cases remains
unaffected.12.6 Die Kündigung bedarf der Schriftform.12.6 Notice of termination
must be given in writing.14. Schlussbestimmungen14. Final Provisions14.1 Mit
Unterzeichnung dieses Vertrages bestätigt der Geschäftsführer, dass seine
Tätigkeit für die Gesellschaft ab dem 1. Juni 2020 keinen vertraglichen oder
sonstigen Beschränkungen (z.B. aus nachvertraglichen Wettbewerbsverboten) aus
Vereinbarungen mit einem Vorarbeitgeber oder sonstigen Dritten
unterliegt.14.1 By signing this Contract, the Managing Director confirms that
his activity for the Company from June 1, 2020 (or earlier if agreed upon by Mr.
Franz and the Company) is not subject to any contractual or other limitations
(e.g., based on post-contractual non-compete covenants) arising from agreements
with a previous employer or other third parties.14.2 Dieser Dienstvertrag stellt
die gesamte Vereinbarung der Parteien dar. Alle etwaigen früheren Arbeits- oder
Dienstverträge mit der Gesellschaft sowie mit anderen mit der Gesellschaft
verbundenen Gesellschaften werden hiermit ausdrücklich und einvernehmlich zum
Anfangsdatum dieses Dienstvertrages nach Ziffer 1.1 aufgehoben bzw. hilfsweise
vom Geschäftsführer einseitig gekündigt. Keines der früheren Arbeitsverhältnisse
mit der Gesellschaft oder mit anderen mit der Gesellschaft verbundenen
Gesellschaften, besteht als ruhendes Arbeitsverhältnis fort.14.2  This Service
Contract represents the entire agreement and understanding of the parties. Any
previous employment contracts or service contracts concluded with the Company
and with any other affiliated company are hereby cancelled explicitly and by
consent of both parties, alternatively terminated unilaterally by the Managing
Director, effective to the commencing date of this Service Contract pursuant to
Section 1.1. None of any previous employment contract concluded with the Company
or any other affiliated company continues to exist as dormant.14.3 Änderungen
oder Ergänzungen dieses Dienstvertrages, einschließlich dieser
Schriftformklausel, bedürfen zu ihrer Rechtswirksamkeit der Schriftform.14.3 Any
amendments or additions to this Service Contract, including this clause with
respect to written form, are only effective if made in written form.



12




--------------------------------------------------------------------------------

June 1, 2020

14.4 Sollte eine Bestimmung dieses Dienstvertrages unwirksam sein oder werden,
berührt dies nicht die Wirksamkeit der übrigen Bestimmungen. Die unwirksame
Bestimmung wird durch eine wirksame Bestimmung ersetzt, die in ihrer
wirtschaftlichen Wirkung der unwirksamen Bestimmung so nahe wie möglich kommt.
Dies gilt auch für eventuelle Regelungslücken.14.4 If one of the provisions of
this Service Contract is held to be invalid, the remaining provisions shall
remain valid. The invalid provision shall be replaced by a valid one, which is
as close as possible to the economic effect of the invalid provision. The same
shall apply in the event that the Service Contract is found to be incomplete.
14.5 Dieser Dienstvertrag und seine Auslegung unterliegen dem Recht der Schweiz.
14.5 This Service Contract shall be governed and construed in accordance with
the laws of Switzerland.14.6 Im Zweifel hat die deutsche Fassung dieses
Dienstvertrages Vorrang.14.6 In case of doubt, the German version of this
Service Contract shall prevail.

[Unterschriftenseite folgt / Signature page follows]


13




--------------------------------------------------------------------------------

June 1, 2020


Unterzeichnung / Execution
LKQ Europe GmbH
Arnd Franzdurch/by:Dominick Zarcone
als bevollmächtigter Vertreter der für die Gesellschaft handelnden
Gesellschafterversammlung / as authorized shareholder representative acting on
behalf of the shareholders, whereby the shareholders act on behalf of the
Company






































Ort, Datum / Place, date:Ort, Datum / Place, dateUnterschrift / Signature:/s/
Dominick ZarconeUnterschrift / Signature:/s/ Arnd Franz



14


